Case 5:20-cv-00198-MMH-PRL Document 23 Filed 07/17/20 Page 1 of 3 PageID 105




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

JORGE ANIBAL TORRES PUELLO,

       Plaintiff,

v.                                                               Case No: 5:20-cv-198-Oc-34PRL

RAFAEL ANTONIO GUERRERO
MENDEZ, ROBERTO CAVADA,
GONZALO CASTILLO TERRERO and
JOSUE BRITO,

       Defendants.


                                             ORDER
       On June 16, 2020, Plaintiff filed a motion for Clerk’s default against Defendant Rafael

Antonio Guerrero Mendez. (Doc. 16). On June 25, 2020, the Court directed Plaintiff to show cause

as to why his motion should not be denied for failing to comply with Rules 4 and 55(a) of the

Federal Rules of Civil Procedure. (Doc. 20). Now, Plaintiff has responded and attached three

additional documents proving service to Defendant. (Doc. 21).

       Pursuant to Federal Rule of Civil Procedure Rule 55(a), “[w]hen a party against whom a

judgment for affirmative relief is sought has failed to plead or otherwise defend, and that failure is

shown by affidavit or otherwise, the clerk must enter the party’s default.” However, before a

clerk’s default can be entered, the serving party must establish that the defaulting party was

properly served. Laing v. Cordi, III, No. 2:11cv-566-FtM-29SPC, 2012 WL 4828312 at *1 (M.D.

Fla. Oct. 10, 2012); Manheim Automotive Fin., Servs., Inc. v. Information Matrix Tech., Inc., No.

2:12-cv-360-FtM-29-SPC, 2012 WL 3947207 at *1 (M.D. Fla. Sept. 10, 2012).
Case 5:20-cv-00198-MMH-PRL Document 23 Filed 07/17/20 Page 2 of 3 PageID 106




       The first proof of service provided by Plaintiff indicates that Esperanza Romero personally

served Defendant on May 23, 2020 at 1660 Topping Ave. Apt. 3D Bronx, NY 10457. The next

document indicates that Teodoro Conztanza Montalvo served the summons to “Dominican

Attorney Juan Sanchez” who is designated by law to accept service of process on behalf of

Defendant.1 The third proof of service was the initial proof of service filed with the Court (Doc.

10) but is no longer missing the server’s signature. The document indicates that Jackelyne Torres

Ramirez personally served the summons on Defendant “at his temporary address located in 56

Kingbridge Bronx, New York” on May 6, 2020. The server then wrote at the bottom of the

document: “Amended Complaint was served on 5-23-2020.” Based on these service documents

and Plaintiffs response (Doc.21), the Court is satisfied that Plaintiff has met his burden regarding

service.

       Because Plaintiff has established that Defendant was properly served with a copy of the

summons and complaint on May 23, 2020, and to date, has not filed or served a responsive

pleading, Plaintiff’s motion for entry of clerk’s default (Doc. 16) is due to be GRANTED. The

clerk is directed to enter default against Defendant Rafael Antonio Guerrero Mendez and mail this

order and the entry of default to the two addresses provided for Defendant.

       DONE and ORDERED in Ocala, Florida on July 17, 2020.




Copies furnished to:

Counsel of Record


       1
           The second proof of service was signed on May 23, 2020 but served on May 24, 2020.

                                                 -2-
Case 5:20-cv-00198-MMH-PRL Document 23 Filed 07/17/20 Page 3 of 3 PageID 107




Unrepresented Parties




                                    -3-
